      Case 4:19-cv-02701-HSG Document 70 Filed 06/08/20 Page 1 of 3




 1 Paul A. Stewart (SBN 153,467)
   paul.stewart@knobbe.com
 2 Ali S. Razai (SBN 246,922)
   ali.razai@knobbe.com
 3 Jared C. Bunker (SBN 246,946)
   Jared.Bunker@knobbe.com
 4 Nicole R. Townes (SBN 272,342)
   nicole.townes@knobbe.com
 5 Brandon G. Smith (SBN 307,676)
   brandon.smith@knobbe.com
 6 KNOBBE, MARTENS, OLSON & BEAR, LLP
   2040 Main Street, Fourteenth Floor
 7 Irvine, CA 92614
   Telephone: (949) 760-0404
 8 Facsimile: (949) 760-9502
 9 Attorneys for Plaintiff
   simplehuman, LLC
10
   Victor de Gyarfas (SBN 171,950)
11 vdegyarfas@foley.com
   Tiffany K. Sung (SBN 323,700)
12 tsung@foley.com
   FOLEY & LARDNER LLP
13 555 South Flower Street, Suite 3300
   Los Angeles, CA 90071
14 Telephone: (213) 972-4500
   Facsimile: (213) 486-0065
15
   Attorneys for Defendant
16 iTouchless Housewares and Products, Inc.
17                    IN THE UNITED STATES DISTRICT COURT
18                FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                    OAKLAND DIVISION
20   SIMPLEHUMAN, LLC,                       )   Civil Action No. 4:19-cv-02701-HSG
     a California limited liability          )
21   company,                                )   Honorable Haywood S. Gilliam, Jr.
22                Plaintiff,                 )
                                             )   STIPULATION TO CONTINUE THE
23         v.                                )   ADR DEADLINE AND [PROPOSED]
                                             )   ORDER
24   ITOUCHLESS HOUSEWARES                   )
     AND PRODUCTS, INC.,                     )
25   a California corporation,
                                             )
26                Defendant.                 )
                                             )
27                                           )
28

     STIPULATION TO CONTINUE THE ADR                           Case No. 4:19-cv-02701-HSG
     DEADLINE AND [PROPOSED] ORDER
      Case 4:19-cv-02701-HSG Document 70 Filed 06/08/20 Page 2 of 3




 1         IT IS HEREBY STIPULATED AND AGREED, between Plaintiff
 2 simplehuman, LLC and Defendant iTouchless Housewares & Products, Inc., to
 3 continue the June 19, 2020 ADR deadline until 30 days after the Court issues a claim
 4 construction order.
 5         WHEREAS the parties agreed to mediation before a panel mediator pursuant
 6 to L.R. 16-8 and ADR L.R. 3-5 in their Joint Case Management Statement (Dkt. No.
 7 29);
 8         WHEREAS the parties requested a Deadline to Complete ADR Proceedings
 9 of June 19, 2020 (Dkt. No. 29);
10         WHEREAS on December 12, 2019, the parties submitted a stipulation and
11 proposed order selecting an ADR Process (Dkt. No. 42);
12         WHEREAS the Court granted the parties Stipulation and Order Selecting
13 ADR Process on December 16, 2019 and set a deadline for completion of mediation
14 of June 19, 2020 (Dkt. No. 44);
15         WHEREAS on April 8, 2020, the Court appointed Erik Olson as the panel
16 mediator (Dkt. No. 53);
17         WHEREAS due to delays the parties have not been able to adequately plan
18 and prepare for a productive mediation;
19         WHEREAS the parties agree that the goal of a productive mediation would
20 be furthered by extending the ADR deadline until 30 days after the Court issues its
21 claim construction order, to allow the parties and the mediator sufficient time to
22 prepare for the mediation; and
23         WHEREAS the parties agree that an extension of the ADR deadline will not
24 impact any other dates in the Court’s Scheduling Order.
25         NOW THEREFORE, the parties hereby stipulate to and jointly request that
26 the Court extend the deadline to complete ADR proceedings until 30 days after the
27 Court issues its claim construction order, and enter an order setting 30 days after the
28 issuance of the Court’s claim construction order, as the deadline for completion of
   STIPULATION TO CONTINUE THE ADR           -2-              Case No. 4:19-cv-02701-HSG
     DEADLINE AND [PROPOSED] ORDER
      Case 4:19-cv-02701-HSG Document 70 Filed 06/08/20 Page 3 of 3




 1 ADR proceedings.
 2                                     Respectfully submitted,
 3                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
 4
 5 Dated: June 5, 2020                 By: Paul A. Stewart
                                           Paul A. Stewart
 6                                         Ali S. Razai
 7                                         Jared C. Bunker
                                           Nicole R. Townes
 8                                         Brandon G. Smith
 9                                     Attorneys for Plaintiff
                                       simplehuman, LLC
10
11                                     Respectfully submitted,
12                                     FOLEY & LARDNER LLP
13
14 Dated: June 5, 2020                 By: Victor de Gyarfas )with permission)
15                                         Victor de Gyarfas
                                           Tiffany Sung
16
                                       Attorneys for Defendant
17                                     iTouchless Housewares and Products, Inc.
18
19
     SO ORDERD, THIS ________
                       8th    DAY OF ________,
                                      June     2020.
20
21
                                         _____________________________
22                                       HON. HAYWOOD S. GILLIAM, JR.
                                         UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
     STIPULATION TO CONTINUE THE ADR         -3-                 Case No. 4:19-cv-02701-HSG
     DEADLINE AND [PROPOSED] ORDER
